Citation Nr: 1625069	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-20 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 





INTRODUCTION

The Veteran had active naval service from August 1968 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

FINDING OF FACT

Bilateral hearing loss and tinnitus are etiologically related to the Veteran's acoustic trauma sustained in active service.  

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).
When there is an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has a bilateral hearing loss disability and tinnitus as a result of acoustic trauma sustained in active service.  He contends that, while serving in the off-shore waters of the Republic of Vietnam, one of his primary missions was providing naval gunfire in support of ground operations.  As a result, he was routinely exposed to heavy arms fire and explosions.  He describes an in-service incident where he temporarily lost his hearing for 7-10 days after an artillery training session.  His military occupational specialty (MOS) during active service was that of an ordnance mechanic.  In several lay statements, fellow service members in which the Veteran's account of noise exposure was corroborated.  Thus, the Board concedes that he sustained acoustic trauma in service.  

Service treatment records (STRs) show that the Veteran was only provided whisper voice tests while in active service.  Therefore, his hearing acuity at the time of his separation from active service cannot be determined with any certainty.  Regardless, in his claim for service connection, the Veteran specifically reported that he started experiencing symptoms of decreased hearing acuity and tinnitus in 1969, while in active service.  The Board notes that the Veteran is competent to report when he first experienced symptoms of hearing loss and tinnitus, and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible in this respect.

At a June 2011 VA audiology evaluation, the Veteran reported the in-service noise exposure described above.  He also reported that he first experienced tinnitus following noise exposure during active service.  Audiological testing at that time revealed that he did have a bilateral hearing loss disability for VA compensation purposes.  The examiner diagnosed bilateral hearing loss disability and tinnitus.  The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss disability and tinnitus were related to his active service.  The examiner based the opinion on the lack of evidence in the claims file and the lack of proximity between the dates of service and the date of his VA examination.  

The Board finds the June 2011 VA opinion to be inadequate for adjudication purposes.  In this regard, the examiner failed to consider the Veteran's reports of decreased hearing acuity and tinnitus while he was in active service and of persistent symptoms since that time.  As the Veteran's reports that his bilateral hearing loss disability and tinnitus began in service and have persisted since that time have been found both competent and credible, failure to consider those statements was in error.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection for either disability.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify decreased hearing acuity and tinnitus, and his statements have been found credible.  

The Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinion of record is not a competent opinion against the claims as it is inconsistent with the other evidence of record.  The Veteran has competently and credibly reported decreased hearing acuity and tinnitus in service.  He has also competently and credibly asserted a continuity of relevant symptomatology since service.  He has a current diagnosis of bilateral hearing loss disability and tinnitus.  

Therefore, the Board finds that the evidence for and against the claims of entitlement to service connection for bilateral hearing loss and tinnitus is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


